      Case: 19-40493   Document: 00515022630 Page: 1 Date Filed: 07/05/2019
Case 4:16-cv-00814-ALM-KPJ Document 62 Filed 07/18/19 Page 1 of 2 PageID #: 5223




                     United States Court of Appeals
                                   FIFTH CIRCUIT
                                OFFICE OF THE CLERK
  LYLE W. CAYCE                                                 TEL. 504-310-7700
  CLERK                                                      600 S. MAESTRI PLACE,
                                                                     Suite 115
                                                            NEW ORLEANS, LA 70130

                                July 05, 2019


 Mr. David O'Toole
 Eastern District of Texas, Sherman
 101 E. Pecan Street
 Federal Building
 Room 216
 Sherman, TX 75090-0000

        No. 19-40493     In re: Anthony Teague
                         USDC No. 4:16-CV-814


 Dear Mr. O'Toole,
 Enclosed is a copy of the judgment issued as the mandate.


                                    Sincerely,
                                    LYLE W. CAYCE, Clerk



                                    By: _________________________
                                    Monica R. Washington, Deputy Clerk
                                    504-310-7705
 cc w/encl:
      Mr. Anthony David Teague
      Case: 19-40493   Document: 00515022631 Page: 1 Date Filed: 07/05/2019
Case 4:16-cv-00814-ALM-KPJ Document 62 Filed 07/18/19 Page 2 of 2 PageID #: 5224




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT

                              ___________________

                                 No. 19-40493
                              ___________________
                                                     A True Copy
 In re: ANTHONY DAVID TEAGUE,                        Certified order issued Jul 05, 2019

             Petitioner
                                                     Clerk, U.S. Court of Appeals, Fifth Circuit

                            ________________________

              Appeal from the United States District Court for the
                           Eastern District of Texas
                           ________________________

 CLERK'S OFFICE:

        Under 5TH CIR. R. 42.3, the appeal is dismissed as of July 5, 2019, for
 want of prosecution. The appellant failed to timely comply with the Court's
 notice of May 29, 2019.


                                      LYLE W. CAYCE
                                      Clerk of the United States Court
                                      of Appeals for the Fifth Circuit



                                      By: _________________________
                                      Monica R. Washington, Deputy Clerk

                           ENTERED AT THE DIRECTION OF THE COURT
